            Case 1:19-cv-01277-SCJ Document 17 Filed 11/14/19 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA

PAUL PARSHALL, Individually and On Behalf         )
of All Others Similarly Situated,                 )
                                                  )
                       Plaintiff,                 ) Case No. 1:19-cv-01277-SCJ
                                                  )
       v.                                         )
                                                  )
SUNTRUST BANKS, INC., WILLIAM H.                  )
ROGERS JR., AGNES BUNDY SCANLAN,                  )
DALLAS S. CLEMENT, PAUL R. GARCIA,                )
M. DOUGLAS IVESTER, DONNA S. MOREA,               )
DAVID M. RATCLIFFE, FRANK P.                      )
SCRUGGS JR., BRUCE L. TANNER, STEVEN              )
C. VOORHES, THOMAS R. WATJEN, and                 )
BB&T CORPORATION,                                 )
                                                  )
                                                  )
                       Defendants.                )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.

Dated: November 14, 2019                       HOLZER & HOLZER, LLC

                                         By: /s/ Marshall P. Dees

                                                Corey D. Holzer
                                                Georgia Bar # 364698
                                                Marshall P. Dees
                                                Georgia Bar # 105776
                                                1200 Ashwood Parkway, Suite 410
                                                Atlanta, GA 30338
                                                Telephone: (770) 392-0090
                                                Facsimile: (770) 392-0029

                                                RIGRODSKY & LONG, P.A.
                                                Gina M. Serra
                                                300 Delaware Avenue, Suite 1220
                                                Wilmington, DE 19801
Case 1:19-cv-01277-SCJ Document 17 Filed 11/14/19 Page 2 of 3


                                  (302) 295-5310


                                  RM LAW, P.C.
                                  Richard A. Maniskas
                                  1055 Westlakes Drive, Suite 300
                                  Berwyn, PA 19312
                                  (484) 324-6800

                              Attorneys for Plaintiff




                              2
          Case 1:19-cv-01277-SCJ Document 17 Filed 11/14/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this document, including any and all exhibits, was

filed electronically on November 14, 2019, with the Court’s ECF system, which in turn will

automatically serve all counsel of record.


                                                     /s/ Marshall Dees




                                                3
